Buchanan, Ch. J.,
delivered the opinion of the court.
This case comes up on appeal from the Montgomery County Court, on exceptions taken at the trial of issues sent to that court from the Orphans Court of the same county, upon a caveat against the admission to probat of certain instruments of writing, purporting to bo the will of Thomas CrampMn, and the several codicils thereto.
There are three bills of exception, the two first to the rejection by the court of evidence offered on the part of the appellant to impeach those instruments, and the third to a series of instructions given by the court to the jury after the testimony was closed.
There is no question before us relating to the construction of the will. Nor is it a question before this court, whether the evidence offered, if true, would be sufficient to sustain the issues on the part of the appellant. That is not a subject for consideration on this appeal.
All that we are called upon to do, and can legitimately do, is to decide upon the competency of that evidence, and *298the correctness of the instructions given to the jury, to do which it is necessary to see what the issues are.
They are eight in number.
The first, whether Thomas Cramphin, at the several times of signing the respective instruments of writing, was of a sound and disposing mind.
2. Whether, at the several times of signing them, he was urged thereto by such importunities of the appellees, or either of them, as he was too weak to resist, and under circumstances which left him not free to act in the disposition of his estate ?
3. Whether his several signatures thereto were his own free and voluntary acts, with a knowledge of the contents of the several instruments, and without the exercise of an undue influence by the appellees, which in his then situation, and then imbecility of mind, prevented him from making a disposition of his property according to his own free will?
4. Whether the execution of the instruments was procured by fraud, and misrepresentation of the appellees, or any of them, or by others acting with the privity, and by the directions of them, or any of them ?
5. Whether in the situation in which he was placed, and under the circumstances connected with the execution of the instruments, at the several times when they were executed by him, he was capable of knowing their contents, the manner in which they disposed of his estate, and of withholding his assent thereto ?
6. Whether they are void by reason of undue influence, fraudulent devices, impositions, misrepresentations and deceits, practiced upon him by Caroline Calvert, or by her procurement, to induce him to execute them ?
7. Whether they are void by reason of undue influence, fraudulent devices, and misrepresentations practiced upon him by the appellees, or any of them, to induce him to execute them ?
8. Whether at any time subsequent to their execution,, he was desirous of altering them, and whether he was prevented by the management, fraud, undue influence, or *299importunities of Caroline Calvert, and George Calvert, or either of them, or others by their procurement ?
The first relates to mental incapacity. The second to undue importunities by the appellees, or one of them. The third to undue influence by the appellees. The fifth to the capability of Cramphin to know the contents of the instruments, and to withhold his assent, under the circumstances connected with the execution of them. The fourth, sixth, seventh, and eighth, relate to undue and fraudulent practices. They are substantially the same as respects the means supposed to have been employed, but differ as to the persons employing them. The fourth looking to the appellees, or some of them, orto others acting with the privity and by the directions of them, or some of them. The sixth to Caroline Calvert, or some others by her procurement. The seventh to the appellees, or some of them; and the eighth to Caroline Calvert, and George Calvert, or one of them, or others by their procurement.
The questions then, that were presented to the jury for trial upon these issues, are questions of Mental incapacity—Undue importunity—Undue influence—And of fraud.
The third section of the first sub-ch. of the act of 1798, eh. 101, provides, “that no will, testament or codicil, shall be good and effectual for any purpose whatsoever, unless the person making the same, be, at the time of executing or acknowledging it, of sound and disposing mind, and capable of executing a valid deed or contract.” These latter words, “and capable of executing a valid deed or contract,” are of importance, in the investigation of every question touching the. mental capacity of a testator. He who is not competent to execute a valid deed or contract, is, under the testamentary system of this State, incompetent to make a valid will or testament. It is not sufficient of itself, that a testator should be able to describe his feelings, or give correct answers to ordinary questions. His feelings at the moment may dictate his description of them, and the questions may prompt the answers, and yet he may be inadequate *300to the transaction of other business, and unable to dispose of his estate with understanding and discretion.
The written law of this State furnishes the rule, by which the capacity of a testator is to be measured; and the inquiry must always be, whether, at the time of executing or acknowledging the will or testament, he was capable of executing a valid deed or contract; that is here, the standard by which the mental capacity of a testator is to be ascertained, and no inferior grade of intellect will suffice. That state of mental capacity is to be determined by the condition of the testator’s mind, at the time of his executing or acknowledging the will or testament. For notwithstanding his incapacity at a prior or subsequent time should be proved, it does not necessarily follow that he was incompetent when the will or testament was made, as his incapacity before or after that time might have been the effect of a temporary cause. But for the purpose of shedding light upon the state of his mind, at the time the will or testament was made, evidence of its condition, and of his bodily imbecility, both before and after that period, may be produced. And a jury may, upon the whole evidence infer incompetency at the time of executing or acknowledging the will or testament, according to the character and cause of the entire incapacity proved; which may be established by proof of the conversations or actions, or declarations of the testator inconsistent with sanity, or of all of them taken together. The general maxim is, semel furibundas semper furibundas prasumitur. It is not of itself sufficient to avoid a will or testament, that its dispositions are imprudent, and not to be accounted for. But a will or testament may, by its provisions, furnish intrinsic evidence, involving it in suspicion, and tending to show the incapacity of the testator to make a disposition of his estate, with judgment and understanding, in reference to the amount and situation of his property, and the relative claims of the different persons who should have been the objects of his bounty—such as a disposition of his whole estate, to the exclusion of near *301and dear relations, having the strongest natural claims upon his affection: a wife and children for instance, or other near relations, without any apparent or known cause, which alone would be a suspicious circumstance, although not furnishing per se sufficient ground for setting aside the instrument.
This is but a single example, and not given as the only one, calculated to excite suspicion of the competency and freedom to act of a testator. The contents, therefore, of of the will or testament itself, and the manner in which it was written and executed, together with the nature and extent of the estate of the testator; his family and connexions ; their condition and relative situation to him; the terms upon which he stood with them, and the claims of particular individuals; the condition and relative situation of the legatees or devisees named; the situation of the testator himself, and the circumstances under which the will or testament was made, are all proper to he shown to the jury, and often afford important evidence in the decision of the question of incapacity. And sometimes if taken altogether, may according to the degree of the injustice, absurdity, or unreasonableness of the dispositions attempted to be made of the property, tending to induce a reasonable doubt of the necessary sanity of the maker, and of his free agency uncontrolled by some undue influence, and the nature of the attending circumstances, and condition, and conduct, and character of those around him, justify a jury in deciding against the validity of the instrument, when its - provisions, standing alone, unattended by such circumstances, or not coupled with them, would not be sufficient.
Fraud is a distinct head of objection from importunity and undue influence. Importunity and undue influence may be fraudulently exerted, but they are not inseparably connected with fraud: nor is it every degree of importunity that is sufficient to invalidate a will or testament. Honest and moderate intercession or pursuasion, or flattery unaccompanied by fraud or deceit, and where the testator has *302not been threatened or put in fear by the flatterer or persuader, or his power or dominion over him, will not have that effect. But there may be great and overruling importunity and undue influence without fraud, which, when established, may and ought to have effect, (under circumstances) to avoid a will or testament. Such as the immoderate, persevering, and begging importunities and flattery of a wife who will take no denial, pressed upon an old and feeble man, which may be better imagined than described: or dominion obtained over the testator under the influence of fear, produced by threats, violence, or ill treatment. In neither of those instances, may there be any direct fraud; but an overruling influence upon the mind and feelings of a testator, according to the degree of his judgment and firmness.
To persuade or importune merely, is not to defraud, neither is it a fraud to threaten or ill treat, where there is no false impression, no deception practiced ; but it is the moving cause of a pervading fear operating upon, and governing the will and actions of the person so put in fear, and controlling, and restraining the fair bias of his mind. Open violence is usually the opposite of fraudulent and deceitful practices; but not less destructive of the validity of a will or testament made under its influence. A testator should enjoy full liberty and freedom in the making of his will, and possess the power to withstand all contradiction and control. 1 Swinbourne on Wills, 22. That degree therefore of importunity or undue influence, which deprives a testator of his free agency; which is such as he is too weak tp resist, and will render the instrument not his free and unconstrained act, is sufficient to invalidate it. Kirloside vs. Harrison, 1 Eng. Eccles. Rep. 336. 3 Stark. Ev. 4 part, 1707. Not in relation to the person alone, by whom it is so procured, but as to all others, who are so intended to be benefiited by his undue influence.
That is the settled principle running though the books of authority, and is equally applied to cases of fraud as in Bennet, *303vs. Wade and others, 2 Atk. Rep. 324. Ex parte Fearen, 5 Ves. 633. Ex parte Wallop, 4 Br. Ch. Cas. 90, and 4 Ves. 890. Huguerin vs. Bosley, 873. 7 Bac. Ab. 303, 304. If it were otherwise the guards thrown by law around testators, and the interest of those having just and natural claims upon them, would afford but a very feeble protection; as he who procures a will by fraud, misrepresentation, imposition, or undue influence, may readily procure the property to be given to others instead of reserving it directly to himself, No: but in the language of Ld. Chief' Justice W'ilmot, in Bridegroom vs. Green, “whoever receives it, must take it tainted and infected with the undue influence and imposition of the person procuring the gift; his partitioning and cantoning it out among his relations and friends will not purify the gift, and protect it against the equity of the persons imposed upon. 14 Ves. 289. And so in 2 Bac. Ah. ( Gwill. Ed.) 303, 304. “If a man by occasion of some present fear or violence, or threatening of future evils, does at the same time or afterwards, by the same motive, make a will, it is void, not only as to him who puts him so in fear, but as to all others.
So that to avoid a will or testament, it is not necessary that threats or violence should have been practiced or resorted to, at the time of making it, but it is enough, if it was made at any time afterwards, under the general controlling and continuing influence of fear or dominion over the testator, by the person who so put him in fear; though not immediately exercised in regard to that particular instrument.
Fraud vitiates every thing with which it is connected. A will or testament therefore, which is obtained by fraud is void, and though fraud is never to he presumed, yet it is not necessary to prove it by positive and direct testimony. But being usually wrapt up in mystery, if well concerted, it is generally by circumstances only, by inductions of particulars, some of them often apparently trivial, that it can he brought to light and defeated. And in a question *304of fraud, any fact, no matter how slight, hearing at all on the point at issue, and not wholly irrelevant, may be admitted. But the circumstances, when combined and considered by the jury, should be so strong- as to satisfy them of the existence of the fact, they are offered to establish.
It is a well settled rule of evidence, that remote and collateral facts and circumstances, not pertinent or relevant to the issue to be tried, are inadmissible in evidence. They are not only useless, but as they are calculated to distract the attention of the jury, they may be mischievous, and tend to prejudice and mislead them. But it is equally well settled, that facts and circumstances, tending to prove the issue, are admissible. Nothing that is pertinent or material to the issue joined, and tending to prove or disprove it, is inadmissible, if offered to to be established by competent testimony, and it is the duty of the judge, in the exercise of a sound discretion, to discriminate between such facts as are merely collateral and foreign to the issue, and such as are connected with it.
It is sometimes difficult to ascertain, whether a particular fact offered in evidence is connected with the issue, and will or will not become material in the progress of the investigation. In such cases, the court not clearly seeing ^ that it is wholly foreign and irrelevant to the issue, and cannot be connected with it by evidence of other facts and circumstances, it is proper and usual in practice to admit the proof, on the assurance of the counsel who tenders it, that it will turn out to be pertinent and material; otherwise material and important testimony might frequently and injuriously be excluded, which it is the province of the court to guard against, when it may be done. As where the matter in issue depends upon a variety of facts and circumstances, to be proved in different ways, and by different witnesses, the whole of which cannot always be presented to the court at one view, the relevancy of any one of which, standing alone as a mere isolated fact, may not clearly appear, and could only be shown by a disclosure of the whole in *305proof; and jet the rejection of it, have the effect to destroy the force of all the rest, when the whole taken together would be conclusive of the question. And when it does not dearly appear a priori^ that a fact offered to be proved, is collateral and irrelevant, there is generally less mischief to be done or apprehended by admitting it, though it should afterwards turn out to he merely collateral, than by the rejection of tho proof of a fact, only because standing alone, it does not plainly appear to be connected with the issue, but may, when connected with other facts and circumstances, become material and important. In short, no competent means of ascertaining the truth ought to be rejected; and all the surrounding facts of a transaction that can be established by competent evidence may be submitted to a jury, who are the judges of their force aud effect. Applying these principles of law, and rules of evidence to the present case, the testimony offered at the trial on the part of the appellant, and rejected by the court, should have been suffered to go to the jury, as evidence of facts relevant to, and tending to prove the issues on her part.
It is contended on the part of the defendants, that the existence of the facts and circumstances offered to be proved, were not put in issue, and therefore properly rejected.
It is true, that they were not put in issue, nor was it necessary that they should have been; but they were offered to establish the facts that were put in issue—mental incapacity, importunity, undue influence, and fraud; and if relevant to either of those issues, they were proper to be submitted to the jury, no matter how slight they may he supposed to be, whether taken separately or collectively. In the plea of per fraudem, has it ever been held necessary to set out every minute circumstance, by the aid of which, the fraud alleged is proposed to be unveiled ? The fraud imputed is one thing; tho evidence by which it is to be established is another, and quite a different one.
The only questions here, then are, first, whether the tes*306timony by which the facts were proposed to be proved, was competent evidence for that purpose: and secondly, whether those facts, if established, are relevant and bear upon the points in issue, or any of them.
The first of these questions is settled by the record; the first bill of exceptions stating that they were offered- to be proved by competent and credible witnesses.
As to the second, it appears that Caroline Calvert, who is the reputed illegitimate daughter of George Calvert by a female slave, was not the wife of Thomas Cramphin, but his kept mistress: that at the time of his forming that illicit connexion with her, he was about seventy-five years of age; that, at that time, she was the slave of George Calvert, her reputed father, and continued in that condition until two days before the will was made, when she was emancipated by Calvert, Cramphin being then about eighty-five or eighty-six years old: that between the time when the connexion was formed, and the date of the will, she had the seven children named in the will, and one other who was then dead, and afterwards and before his death, which was some time in December, 1830, three others, who are still living, and not provided for, though born free, (being after their mother’s emancipation,) and capable of taking; that the deed of emancipation of Caroline Calvert, the mother, contains a manumission of her seven children provided for in the will, to take effect in futuro, at certain specified periods, in relation to the males, on their attaining respectively the age of twenty-one years, and the females respectively the age of eighteen years; that at the same time a bill of sale was executed by George Calvert to Caroline, of the seven children, until they should respectively arrive, the males at the age of twenty-one, and the females at the age of eighteen years; that George Calvert is, by the will, made sole executor, and trustee in fee of all the property devised to the seven children, with a contingent devise in fee to Caroline, the mother, in the event of their being incapable of taking, the benefit of the trust, from any cause whatsoever ; *307and that two codicils were afterwards executed, in the last of which George Calvert is made contingent devisee of the whole estate. All of which having gone to the jury, the appellant offered to give in evidence the declarations of this same George Cahert, (the reputed father of Caroline, and grand-fother of the children, and who is described in the will as the confidential friend of the testator,) made a few days after the testator’s death; “that he had promised him, (the testator,) to provide for the children, yet that he did not consider himself bound to do so, because he was convinced that they were not his children,” which were rejected. Now, Calvert being executor and contingent devisee, and representing every interest under the will, and being also a defendant on record, evidence of any relevant declarations or admissions by him, adverse to the will, and bearing upon the issues or any of them, ought to have been admitted; the rule being, “that the admission of a party on record is always evidence, though he be but a trustee for another,” with certain exceptions not applicable to this ease. It does not fall within the principle excluding hearsay evidence; and with great deference we thick, that his declarations offered to be proved are relevant, however trivial they may be considered standing alone. Seeing that he was the confidential friend of the deceased, who placed great reliance upon his judgment and fidelity, as manifested by the important trust confided to him, for it is a large estate, and the reputed grand-father of the children placed under his care, is it not clear that his promise, if made, had reference to the disposition of the will, and that they were conversing on that subject, at the time the promise was given? And may it not be, that this very old man, relying upon that promise, and the integrity and fidelity of his friend, was deceived into what he did, and would not have done, but for that deception, if, indeed, it had relation to the children intended to be provided for, for it does not clearly appear to which set of the children of Caroline it did relate; but suppose it related to the three children born after the will was *308made, and not provided for, may it not be that the deceased wished and intended to make provision for them, but was prevented by the imposition and deception practiced upon him, if any such there was? and if so, if Calvert did make the imputed promise, intending to violate it, it was an imposition and deception practiced upon the old man. If the offer had been of evidence of an acknowledgment by Calvert, that he had forged the will, or extorted it by threats or violence, there would have been no difficulty about it. Here, indeed, the offer was of evidence of a circumstance only; but though a mere circumstance, it was of one tending to prove the issue of fraud, and which, when connected with others, might be found to be an important link in the chain.
As to the several other offers stated in the first bill of exceptions, we think they were all and each of them, evidence pertinent and proper to have gone to the jury, as parts of the surrounding circumstances of the transaction, and tending to elucidate the matter in dispute, and ought to have been admitted.
In questions of this kind, the condition and character and conduct of the persons drawn around the testator, are of importance to be inquired into, in reference to his family and relations, his own situation, the extent and nature of his estate, the character of the dispositions of the will, and to the persons to whom the property is given.
Here the condition of Caroline Calvert was that of a colored slave, the kept mistress of the testator, in which condition she continued until two days before the date of the will, with a view to which, the deed of emancipation would seem to have been executed, when Thomas Cramphin was eighty-five or eighty-six years old; the estate is a large one, and the whole of it given to her and her children named in the will, with a contingent devise to George Calvert, to the exclusion of all others. Now, seeing all this, if it be true that Caroline Calvert was, before she had formed the illicit connexion with Cramphin, and up to the time of that con*309nexion, a woman of lewd and dissolute habits, a common prostitute, which was offered to be proved; and if after that time continuing to live with him as his mistress to the day of his death, and inducing him to confide in her fidelity to him, she continued, unknown to him, to indulge in secret intrigues and lewd intercourse with other persons, which was also proposed to be proved, does it not throw a shade of suspicion over the will, and lend to shed light upon the subject in dispute ? If she was a woman of such character and habits, and did so abuse his confidence, it was an imposition, a deception practiced upon that old man, calculated to induce a suspicion, that the entire disposition of his large property to her and to her children, was not the unbiased act of his mind. It may be a small circumstance, but in such a case, there is no circumstance having any bearing upon the question, that is too minute to be admitted.
It is apparent upon the face of the will, that the deceased, Thomas Cramphin, supposed the seven children of Caroline Calvert, therein provided for, were his—and if in fact they were not his, but the spurious issue of her secret and lewd amours with other persons, and he was by reason of old age, debility and infirmity, physically incapable of begetting a child, and she did falsely, artfully and deceitfully, and by her undue and overweening influence and dominion over his mind, impose them upon him as his children, and if George Calvert, believing them not to be his children, did aid and abet the false and deceitful imposition, (all of which was tendered to be proved) it was an imposition and deception practiced upon him, closely connected with, and strongly bearing upon the matter in controversy. Under the influence of that false impression alone, and by no independent motive of affection, he may have been induced to give his estate to Caroline Calvert and her seven children named in the will; which, but for such impression so made, he might not have done. In Ex parte Wallop, 4 Bro. Cases, 90, and 4 Ves. 809, where, upon application for a writ de ventre inspiciendo, it appeared that a woman who had lived *310with a man named Fellowes, had made him believe that she had been brought to bed of several children, which he was weak enough to suppose were his, and gave legacies to them, as her children by him, it was held that they were not entitled. And Clark and others vs. Fisher and others, 1 Paige’s Rep. 171, when the widow of the deceased procured from the alms-house a child, and imposed upon him as his niece, the child of a deceased brother, to whom he gave a part of his estate, the will was set aside. As to the admissibility of proof relative to the question of paternity, vide 4 Term. Rep. 350, and 6 Term. Rep. 330, and 2 Stark. Ev. 4 part, 219.
The cases in 1 Ves. and Beam. 422, and in 1 Merivale's Rep. 141, cited to show, that evidence in relation to the paternity of these children could not be received, do not apply to this. In those cases no question arose concerning the due execution and the validity of the will, which had been established; but they were merely questions of construction, and identity, and of the sufficiency of description of the persons claiming under the will.
As to the second bill of exception, the whole of the evidence that had been before rejected, was again offered, on the ground that all objection to it, if any existed, had been waived by the statements of the opening counsel on either side, which is again insisted upon here. We cannot assent to the proposition, that the statement by counsel of what they expect to prove, in opposition to the statement on the other side, is sufficient to lay a foundation for letting in testimony otherwise inadmissible. But this being the same evidence that we have endeavored to show, should before have been submitted to the jury; when offered again in an embodied and more imposing form, we think it ought not to have been rejected;
The instructions given by the court to the jury empannelled to try the issues, which form the subject of the third exception, remain to be considered. They are seven in number, and were given on the prayers of the counsel for *311the defendants, most of them incorporating modifications prayed by the counsel on the part of the appellant. Of these are the first and second instructions, in both of which we concur.
The first as so modified, being a direction to the jury, that if any part or clause of the will was first suggested by any other person, and adopted by the testator, it was necessary that such suggestion and adoption should not have been the result of his incapacity or weakness of mind, nor of fraud, circumvention or undue influence, upon which, it was for them to decide from all the facts and circumstances in evidence. And the second being substantially and practically a direction to the jury, that to invalidate the will, on the ground of fraud or undue influence, it was necessary that it should have been induced by fraud, circumvention, deception, imposition, or undue influence operating upon, and controlling the testator at the time it was executed; of which, and in what degree he was influenced and controlled, it was for them to judge from all the facts and circumstances in evidence; and that it was not necessary that such fraud or undue influence should have been immediately and directly exerted at the particular time at which the will was made ; and it is the only construction that can fairly be given to it.
The third and seventh instructions incorporating the modifications proposed on the part of the counsel for the appellant, would have been proper if they had stopped there. But the addition by the court to each of them, that undue influence implied fraudulent practices, was wrong ; seeing that there may be overweening and controlling undue influence without fraud, as has been before remarked, and attempted to be shewn.
The sixth instruction, including the addition prayed by the counsel for the appellant, does not, as has been supposed, look to the immediate and direct resort to, and exertion of, fraudulent suggestions and undue influence at the time *312the will was made, nor to the exercise of it in the procurement of that particular instrument, but to a general controlling undue influence and dominion, operating upon the testator at that time, and inducing its execution, which' so far is right and proper. But the same instruction limits the inquiry of the jury to the fraudulent suggestions, or undue influence of George and Caroline Calvert, or one of them, and of the other devisees, or some of them, and is applied to the whole of the first seven issues; whereas there are some to which it cannot relate. And if the will was the result of the fraudulent suggestions or undue influence of others, the effect would, under the fourth and sixth issues, be the same. It is, therefore, as so limited and applied, wrong.
We cannot concur in that part of the fourth instruction, in which evidence to prove or disprove the paternity of the seven children of Caroline Calvert, who are provided for in the will, is declared to be irrelevant to the issues, or any of them. The question, whether they were or not the children of Cramphin, was not put in issue; but if they were not his children, it was under the nature and circumstances of the case, a fact relevant to, and tending to prove a matter that was put in issue, as we have before endeavored to show.
In the fifth instruction to the jury, that whether any of the devisees named in the papers purporting to be the last will and testament, and codicils thereto, of Thomas Cramphin, have or have not a legal capacity to take under said instruments, is wholly irrelevant to the issues or any of them; the court, we think erred, and should have given the fifth additional instruction prayed by the counsel on the part of the appellant.
It is true, that the construction of these instruments, and whether the children named are capable of taking under them, are questions not put in issue. But the question, whether they were improperly procured to be executed is in issue. *313Caroline Calvert is, by the original will, made contingent devisee of the whole estate; she has still living, three other children, born afterwards, who by codicil or another will might have been provided for—yet no provision was made in their favor, though they were as much entitled to his bounty as the seven who are named—and no reason is shown why they were not afterwards provided for, but left pennyless. If, after their birth, the will had been altered, and a part of the estate given to them, to that extent would her interest have been affected; for they were born free and capable of taking, being subsequent to her emancipation—whereas, in the event of the others being incompetent to take, the entire estate was by the will to go to her. She was interested, therefore, in both the will and their manumission being made as they were, and also in their being no subsequent alteration in favor of the three children born afterwards—which, looking to all the other surrounding circumstances of the transaction, is surely one having a hearing upon the question in controversy, and proper to be presented in argument to the jury, under the directions of the court. Besides, the same feeling that induced the testator to give such an estate to the children, born and living at the date of the will, if it was his own free and unbiased act, would, as it would seem, if left to himself, have prompted him to make some provision for those who were born afterwards.
JUDGMENT KEYERSISD AND PKOCJSBENBO AWAKBJ2B.